Citation Nr: 0525089	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  In a January 2004 Board decision, it was found that 
the veteran had submitted new and material evidence to reopen 
his claim for service connection for a back disability.


FINDING OF FACT

A back disability is not shown by competent medical evidence 
to have a nexus or relationship to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the United States Navy 
from April 1952 to March 1956, during which service he 
sustained multiple contusions and abrasions in a motor 
vehicle accident on September [redacted], 1952.

In March 1957, the veteran sought a dental rating, and his 
dental records and service entrance examination were 
obtained.  The veteran's service entrance examination, 
conducted on April 25, 1952, showed that his spine and his 
neurological and musculoskeletal systems were normal.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
May 2, 1995, sought service connection for a back injury 
sustained in a 1952 auto accident and for kidney stones on 
three occasions while in service.  With respect to an inquiry 
as to any physicians or medical facilities treating him for 
the claimed conditions since service separation, the claimant 
responded "none."

The veteran's complete medical records, received in August 4, 
1995, showed that his service entrance examination, conducted 
on April 25, 1952, disclosed that his spine and his 
neurological and musculoskeletal systems were normal.  The 
veteran's service medical records show that he sustained 
generalized contusions in a motor vehicle accident on 
September [redacted], 1952; that he was initially treated by Dr. 
P.A., Jr., at HillCrest Memorial Hospital, Tulsa, Oklahoma; 
that he was given extensive x-rays at that facility and his 
contusions and abrasions were treated.  In October 1952, the 
veteran's injuries sustained in the accident were described 
as multiple concussions and abrasions.  A determination by 
the appropriate service department authorities in March 1953 
ruled that the veteran's injuries sustained in that motor 
vehicle accident were incurred in the Line of Duty and were 
not the result of his own misconduct.

The service medical records show that in December 1952, the 
veteran was admitted to the Dispensary, United States Naval 
Aviation Training Center, Point Mugu, California, with 
complaints of severe pain in the left flank, radiating down 
his left groin and into the left testicle, with no prior 
history of hematoma or pyuremia, and no past kidney history.  
A review of systems was normal except for moderate tenderness 
in the left costavertebral angle and red blood cells in the 
urine, while kidney, ureter, and bladder (KUB) film was 
inconclusive.  It was believed that the problem was calculus, 
kidney, left, and the veteran was transferred that date to 
the United States Naval Hospital, Corona [now USNH, San 
Diego], for further treatment and disposition.

Service medical records from the United States Naval 
Hospital, Corona, dated in December 1952, show that the 
veteran was admitted with a diagnosis of calculus, kidney, 
left; that examination revealed marked rigidity over the left 
kidney and ureter with recurring renal colics; that 24 hours 
after admission, the veteran passed a small urinary calculus; 
and that a follow-up IVP and KUB showed normal function of 
both kidneys, with no evidence of any remaining calculi, and 
that he was returned to duty at the U. S. Naval Aviation 
Training Center, Point Mugu. In March 1954, the veteran was 
examined at that duty station and found physically qualified 
for transfer.

In August 1954, while aboard USS GENERAL WILLIAM A. MANN 
(TAP-114), the veteran was seen for complaints of back pain, 
noting previous back pain in 1952 when he had ureteral colic 
due to a kidney stone which was passed at that time. 
Examination disclosed that the veteran was in moderate 
distress, with back pain in the lumbar area, bilateral CVA 
tenderness to percussion, worse on the left, an elevated red 
blood cell count, and burning on urination.  The following 
day, he was asymptomatic, and his back pain had diminished.  
He was discharged to duty after four days with a diagnosis of 
nephrolithiasis, but readmitted one week later with 
complaints of chills and fever, and back and abdominal 
cramps, with bilateral costavertebral pain which wakened him.  
The following day, his chills and fever had subsided and he 
was feeling relatively well except for occasional lumbar 
pains.

The veteran remained in the sick bay until September 10, 
1954, when he was transferred to the U. S. Naval Hospital, 
Bremerton, Washington, for evaluation and treatment of a 
condition diagnosed as nephrolithiasis.  Service medical 
records from that facility show that he was admitted to that 
facility with a diagnosis of nephrolithiasis, and complaints 
of intermittent pain in the back and flanks, bilaterally, 
worse on the left, with occasional frequency and burning on 
urination. The attending physician cited the veteran's 
history of renal calculi treated on numerous occasions 
symptomatically since 1952, with the passing of stones on 
numerous occasions corroborated by the medical record.  His 
medical history included treatment for generalized contusions 
at the USNTC in September 1952, and admission to the USNH, 
Corona, in December 1952, with a diagnosis of calculus in the 
kidney.  Physical examination was essentially normal except 
for bilateral tenderness in both flanks and in the 
costavertebral, more marked in the left side, while the spine 
was noticeably flat and there was some weakness in the upper 
limbs on lifting weights.  Urinalysis was essentially 
negative chemically and microscopically on September 10, 
September 14, and September 29, 1954, while on September 14, 
a urine culture was negative.  On September 10, a KUB was 
negative for renal calculi, while in September17, an IV 
urogram was negative, and in September 23, urine obtained on 
a retrograde pyelogram was essentially negative on routine 
examination and culture.  It was noted that the veteran's 
symptoms persisted up until September 21, 1954, when they 
diminished somewhat.  At this time he had residual pain in 
the back, more or less as noted on his admission, and he was 
placed on routine therapy for renal calculus, but none were 
observed to pass and it was presumed, in the absence of any 
positive findings on cystoscopic retrograde pyelogram and 
IVP, that stones may have passed earlier.

The attending service physician stated that there was no 
evidence of any infection in the urinary tract; that on 
September 26, 1954, because of residual soreness in the left 
flank, the veteran was sent to physiotherapy for exercise to 
strengthen and mobilize the back; that he had continued daily 
physiotherapy to his spine and extro girdle, with loss of 
much of his pain; that an orthopedic consultation on October 
6, 1954, showed that the veteran was orthopedically qualified 
for full duty; that there was no evidence of musculoskeletal 
derangement of his back; that many of the veteran's symptoms 
were due to a strong functional overlay; and that in view of 
his many numerous admissions and emotional outlook, the 
veteran should have an orthopedic or urological consultation 
prior to any admission in the future.  The veteran was 
discharged to full duty on October 13, 1954, with a diagnosis 
of calculus in kidney.

The service medical records are silent for any further 
complaint, treatment, findings or diagnosis of low back pain 
during the veteran's remaining period of active service.  His 
service separation examination, conducted in March 1956, 
showed that the veteran's spine and his neurological and 
musculoskeletal systems were normal.

A rating decision of August 9, 1995, granted service 
connection for kidney stones, evaluated as noncompensably 
disabling, and denied service connection for a back injury.  

VA outpatient treatment records from the VAMC, Tulsa, dated 
from August to December 1995, show that the veteran was seen 
in August 1995 with complaints of low back pain since the 
past evening.  Laboratory reports and urinalysis were 
negative, while examination revealed lumbar pain, 
bilaterally, with positive muscle spasm in the lumbar spine.  
The assessment was lumbar muscle pain.

In September 1995, the veteran was seen for complaints of 
left flank pain, with no urinary problems, and urinalysis was 
negative for hematuria.  Examination revealed mild lumbar 
muscle spasm, and he was referred for x-ray.  Multiple x-rays 
of the lumbosacral spine in September 1995 showed a disc 
phenomenon and narrowing of the lumbosacral disc space 
indicating some degeneration of the disc at that level, while 
some small spurs of a spondylotic nature were present 
anteriorly on the vertebral bodies, and osteopenia was 
evident throughout.  Facet degenerative changes were evident 
at the 4th and 5th levels.  The radiographic impression was 
demineralized bony structures; disc narrowing at the L5-S1 
level; and facet arthritis at the 4th and 5th levels.

In December 1995, the veteran indicated that his renal stones 
were stable; and that his back problem had resolved.  His x-
rays were reviewed and were noted to show degenerative joint 
disease and disc space narrowing at L5-S1, and facet 
arthritis at L4 and L5 was seen.

A report of VA examination for pyelitis and nephrolithiasis, 
conducted in March 1996, cited the veteran's history of 
kidney stones in 1952, without surgery, and that he currently 
complains of occasional renal pain, with attacks of colic 
three times per year.  Examination revealed no objective 
clinical findings, and his external genitalia and prostate 
were normal.  There was no evidence of any current calculi or 
infection, no catheter drainage was required, and no other 
kidney problem was apparent.  The diagnosis was 
nephrolithiasis, well-controlled on medical management, i.e., 
fluids.

In June 1997, the veteran submitted a Statement in Suppport 
of Claim (VA Form 21-4138) in which he asserted that the only 
evidence used in denying his claim for service connection for 
a back injury in March 1996 was the VA examination in March 
1996 and the VA outpatient treatment records dated from 
August to December 1995.  He asserted that he injured his 
back after boot camp when he was being transported back to 
Oklahoma for a 10-day furlough prior to going to his ship 
assignment; that during transit, he was injured in a car 
provided by Greyhound Bus Lines; that upon his return to boot 
camp, he was treated for a back condition; that he was 
stationed at San Diego.  He asked that the RO try to obtain 
his service medical records to support his back claim.

Later in June 2002, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) with which he included VA 
outpatient treatment records from the VAMC, Tulsa, dated in 
May 2002, showing that a CT scan of the cervical spine 
revealed apparent narrowing of the C5-C-6 and C-6 and C-7 
disc spaces with degeneration of those discs and facet 
arthritis changes quite prominent at C5-C-6 and C-6 and C-7 
levels, while neural foramina narrowing was quite prominent 
at the C5-C6 level on the right side and at the C6-C7 level 
on the left side, and mild narrowing of the left C5-C6 neural 
foramen was also seen.  A CT scan of the lumbar spine 
performed that same day showed degenerative changes occurring 
at the L3-L4, L4-L5, and L5-S1 levels, with some mild 
stenosis occurring at the L4-L5 level, as well as mild 
hypertrophy of the ligamentum flavum with concentric bulging 
at the L4-L5 level causing some flattening of the anterior 
convexity of the thecal sac, and concentric bulging occurring 
at L5-S1 level.  The examining radiologist identified the 
most striking features of the examination as the 
osteoarthritic changes occurring at the facets at the L3-L4, 
L4-L5, and L5-S1 levels.

In September 2002, within the appeal period, the veteran 
submitted a Statement in Support of Claim (VA Form 21-4138) 
in which he asserted that his back was injured in service; 
that he now has arthritis in his back which is severely 
disabling and degenerative; and asked that his claim for 
service connection for a back injury be reopened.  He 
asserted that his service medical records do not show trips 
to doctors for pain medication, and that he has had to rely 
on over-the-counter medications to get around since service.  
In an attachment, the veteran related that he enlisted in 
April 1952; that he went to boot camp [recruit training] at 
the U.S.N.T.C., San Diego; that he was in a motor vehicle 
accident in September 1952; that he was sent back to the 
USNH, San Diego; that later in September 1952, he was 
transferred to the Naval Base at Point Mugu; that in December 
1952, he sustained a back injury when the wind blew a door 
shut; that he was hospitalized and after 24 hours, he was 
passing kidney stones; that he was subsequently transferred 
from the Point Mugu Base Hospital to the USS GENERAL MITCHELL 
(TAP-114); and that in September 1954, he was transferred to 
the U.S. Naval Hospital at Bremerton, Washington; and that he 
served in the Naval Reserve from March 23, 1956, until his 
discharge in April 1960.  He cited his x-rays and CT scans in 
April and May 2002, and indicated that six years ago, he was 
sent to a doctor at the VA outpatient clinic, Tulsa.

With that communication, the veteran submitted duplicate 
copies of his cervical and lumbar CT scans completed in May 
2002, together with outpatient treatment records showing that 
the veteran related that he was in a motor vehicle accident 
in 1952 with the whole left side of his body and head 
affected, and that new x-rays showed severe degenerative 
joint disease of the lumbosacral spine with osteoporosis.  He 
was referred for consultation.

A June 2002 consultation report from the VAMC, Tulsa, showing 
that the veteran was seen with complaints of chronic neck 
pain fairly constantly for 7-8 years, aggravated by turning 
his neck and head and with occasional "shock-like" pains to 
the upper arms and reduced neck motion, all of which the 
claimant associated with a history of motor vehicle accident 
in 1952.  The veteran further complained of constant low back 
pain without radiation to the lower extremities, aggravated 
by bending forward, lifting, and twisting of the trunk, all 
of which the veteran associated with a history of motor 
vehicle accident in 1952.  The consultation report noted that 
the veteran was in mild distress related to neck and back 
pain; that his movements were slow and guarded; that the 
range of cervical motion was reduced, with equivocal 
ridiculer pain to the intrascapular region with stress; that 
sensation in the upper extremities was intact; and that fine 
motor functions of the hands were intact.  A reduction in 
range of motion of the lumbosacral spine was noted, without 
radicular pain, while straight leg raising was negative at 
70-78 degrees, bilaterally, and sciatic notch tenderness was 
not found.  Reflexes in the knees and ankles were symmetrical 
at 2/4, bilaterally, and sensation was intact to pinwheel in 
the lower extremities.  The veteran was noted to have an 
inflexible kyphosis of the thoracic spine and shoulder 
protraction, and his gait showed a kyphotic posture with 
reduced trunk rotation.  The findings on the May 2002 CT 
scans of the cervical and lumbar spines were cited, and the 
impression was chronic low back pain related to degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine; and chronic cephalgia related to 
degenerative disc disease and degenerative joint disease of 
the cervical spine with foraminal encroachment and possible 
radiculopathy, C5-6.  Cervical traction was recommended.

Outpatient treatment records from the VAMC, Muskogee, dated 
in June 2002, show that the veteran was seen with complaints 
of cervicalgia and lumbalgia; that his neck pain was not 
constant but was exacerbated on certain moves; that his low 
back pain was more frequent; that he had recently seen 
another VA physician on consultation who had identified 
degenerative disc disease and degenerative joint disease as 
the cause of those problems; that on examination, the veteran 
had an antalgic gait, some tenderness of the cervical spine, 
and no tenderness over the back.  The veteran was told to 
return to the clinic in six months.

VA outpatient treatment records from the VAMC, Tulsa, dated 
from November 2001 to September 2002, show that the veteran 
was seen in November 2001 for routine follow-up, and that he 
complained pain in his back, neck, hip, knee and the left 
side, and pain in his left lower extremity from his leg to 
his hip and low back. The impression was osteoarthritis of 
multiple joints.  He was noted to be retired but indicated 
that he continues to do repairs.  The veteran reported that 
he walks 3 miles daily for exercise.  A depression screen was 
negative.  Physical examination disclosed that his neck was 
supple and no tenderness or organomegaly was present. The 
pertinent impression was osteoarthritis, multiple joints.

In May 2002, the veteran related that severe low back pain 
keeps him up at night and that he experiences pain in his 
left hip when walking, which he associated with a motor 
vehicle accident in 1952 that allegedly caused whole left 
body damage from head to toe with loss of consciousness, 
contusions and confusion and a shift in the rib cage.  His 
current complaints included intercostal pain on coughing, 
neck pain and stiffness, stiff shoulders, low pack pain and 
left hip pain, while examination revealed that his neck was 
not swollen but was stiff on passive motion, and that 
straight leg raising elicited complaints of pain.  The 
impression was severe pain with degenerative joint disease, 
and a rehabilitation consult was scheduled for spine 
evaluation, to include a CT scan of the spine.  The veteran 
offered a history was having undergone urethral dilatation in 
the past for passage of a stone, with frequent sediment 
stones passed.  In September 2002, the veteran stated that 
Diclofenac relieves his back pain but not for a full 12 
hours.  The impression was chronic low back pain radiating to 
the right leg.

A November 2002 report of private medical examination (Dr. 
A.O.), an osteopath, cited a history of inservice back injury 
as related by the veteran, including the assertions that the 
veteran was hit in the back by a door, sustaining fractured 
ribs and back pain; that he was hospitalized and placed in 
traction; that two days later he passed some kidney stones; 
that in 1994, he was hospitalized for kidney stones; and that 
since that time, he has had 17 episodes of passing stones, 
characterized by bloating with back pain; and that his 
current medications are Diclofenac, 50 mg. twice daily, and 
Hydrocodone/APAP, 500 mgs. p.r.n.  Physical examination 
showed that cervical tenderness was present, bilaterally; 
that the abdomen was normal and without organomegaly or 
tenderness on palpation; and that there was no edema of the 
lower extremities.  X-rays revealed no conclusive current 
evidence as to the existence of kidney stones, while 
urinalysis and a complete blood count were each within normal 
limits, and KUB revealed osteopenia of the osseous structures 
and scoliosis of the lumbar spine, as well as non specific 
gas patterns.  The examination for calculi was limited by 
stool in the intestine, and the possibility of calculus could 
not be excluded.

At his June 2003 Travel Board hearing, the veteran testified, 
in pertinent part; that he served on active duty in the U.S. 
Navy from April 25, 1952, to March 23, 1956; that he was in a 
motor vehicle accident in 1952 while traveling to his first 
shipboard assignment; that he was sent to the Navy Hospital, 
and from there to Point Mugu; that he was still recovering 
from the back injury, neck injury and cuts from glass; that 
while he was working a Point Mugu in the guard mail, the wind 
caught a steel door that was standing open and slammed it 
against his back; that such event put him in the hospital 
again; and that he was hospitalized for his back condition a 
total of four times while in service; first in September 1952 
at the U.S. Navy Hospital in San Diego [Coronado], then in 
December1952 at the hospital at Point Mugu for injuries 
caused by the wind-blown door; then again in December 1952 
following shipboard duty, he was returned to the Point Mugu 
medical facility, where he began passing kidney stones; and 
then in September 1954 with generalized back pain and kidney 
stones.  The veteran testified that he has had symptoms of 
this back injury ever since service discharge; that he was 
treated for his back problems from 1956 to about 1980 by Dr. 
C.S. Summers of Tulsa, who is now deceased; by Dr. D.S. from 
1956 to seven years ago (i.e., 1996), who is also deceased 
with no records; and by Dr. J.S., who is also deceased with 
no records extant.  The veteran testified that he had tried 
to obtain medical records from those treating physicians; 
without success, and that he is currently being treated by 
VA.  The veteran further testified that immediately following 
service separation, he began working as a tile setter and 
helper for his brother, who was redoing the buildings at 
[redacted]; that during the period of his treatment by 
the above-named private physicians, he was first working for 
[redacted], then working for [redacted]
[redacted] in Tulsa; and that now his hands, his back and 
his kegs are so bad that he can't do tile work or repairs. 

At his January 2005 VA examination, the veteran reported that 
he was in a car accident in 1952 while on leave and in 
December 1952 at Point Mugu Naval Base in California the 
wind-blown door snapped his back and he sustained injury to 
his back.  He indicated that he never injured his back after 
discharge from the military.  The veteran complained of 
arthritis of the back, hands, neck, and knees because of the 
car accident in 1952.  He indicated that he has had constant 
pain in his lower back.  

X-rays of the cervical spine showed degenerative changes and 
chronic degenerative disc disease of the mid lower cervical 
spine from C4 to C7.  X-rays of the lumbosacral spine showed 
scoliosis, diffuse degenerative changes and chronic 
degenerative disc disease throughout the lumbar spine, 
particularly the levels of L4 to L5 and L5 to S1.

The examiner noted that the veteran's claims file was 
reviewed and noted that in September 1952 he was injured in a 
car accident while he was on authorized leave and he was 
treated at HillCrest Medical Center in Tulsa for the 
generalized contusions and abrasions.  Extensive x-rays taken 
at that time revealed no fractures and no bone injuries.  He 
was released from the hospital the same day of admission.  
Also, he complained of back pain secondary to renal colic on 
a few occasions while he was in the military and it was noted 
that his back pain was due to ureteral colic.  During the 
separation examination, his spine examination was normal and 
there was no indication that he had any lumbosacral spine 
condition.  It was the examiner's opinion that the veteran's 
current lower back condition of degenerative disc disease of 
the lumbosacral spine was less likely due to the contusions 
sustained while he was in a car accident while he was in the 
service.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated September 2002 the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, a rating decision was issued in 
September 2002.  Another letter was sent in October 2002 
followed by a statement of the case in January 2003.  In June 
2003, the veteran testified at a Travel Board hearing.  By a 
Board decision dated in January 2004, the veteran's claim was 
reopened and remanded for further development.  In January 
2005, the veteran was afforded a VA examination and a 
supplemental statement of the case was issued in May 2005.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a back disability.  
Service medical records do not show a diagnosed back 
condition due to the car accident in 1952 or any other 
incident of service.  There is no competent medical evidence 
establishing the clinical presence of a back disability 
during the veteran's period of active service, or at any time 
prior to 1995.

The January 2005 VA examiner opined that the veteran's 
current lower back condition of degenerative disc disease of 
the lumbosacral spine was less likely due to the contusions 
sustained while he was in a car accident while he was in the 
service.

The only evidence that tends to connect the veteran's low 
back disability to service is that offered by the veteran 
himself.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and his current back disability.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current back disability is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection for a back disability must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


